Citation Nr: 9922836	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1972 to January 
1976.

The veteran filed a claim in November 1992 for service 
connection for disabilities to include stress.  This appeal 
arises from the April 1993 rating decision from the Roanoke, 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for dysthymia.  A Notice of 
Disagreement was filed in September 1993 and a Statement of 
the Case was issued in October 1993.  A substantive appeal 
was filed in February 1994 with no hearing requested.  In 
writing in July 1996, the veteran indicated that he did not 
want a hearing.

This case was remanded in July 1996 for further development.  
The case was thereafter returned to the Board.  This case was 
additionally remanded in August 1997 for further development 
and the case was thereafter returned to the Board.

In June 1999, the Board requested an advisory opinion from an 
independent medical expert with regard to the issue of 
service connection for a psychiatric disability.  This 
opinion was rendered in June 1999 and has been associated 
with the record.  After developing additional evidence in 
this case, the Board, in accordance with Thurber v. Brown, 5 
Vet. App. 119 (1993), informed the appellant's representative 
in a July 1999 letter of the additional evidence developed, 
and provided an opportunity to respond and/or submit 
additional evidence.  The veteran and his representative 
responded in July 1999.  No additional evidence was 
submitted.

Additionally, in a September 1997 rating decision, the RO 
determined that clear and unmistakable error was not shown in 
an April 1977 decision that granted a noncompensable 
evaluation for facial scars of the chin and upper lip.  In a 
statement received in April 1998, the veteran referenced a 
Supplemental Statement of the Case issued that same month 
dealing only with the psychiatric disability.  He noted that 
he disagreed with the RO decision to deny service connection 
for a psychiatric disability and to deny an increased rating 
for service connected facial scars.  As the Supplemental 
Statement of the Case referenced by the veteran did not 
address the facial scars and because the issue of an 
increased rating for the facial scars has not been prepared 
for appellate review, that issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence for an equitable determination of the appellant's 
claim has been obtained.

2.  VA has met its duty to assist in developing the facts 
pertinent to the veteran's claim.

3.  After reviewing the entire record, an independent medical 
examiner specializing in the field of psychiatry opined that 
it was as least as likely as not that the veteran's service 
connected disabilities have aggravated the veteran's 
dysthymic disability.

4.  The veteran has been diagnosed as having a personality 
disorder postservice.


CONCLUSIONS OF LAW

1.  Dysthymic disorder is being aggravated by service 
connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.310(a) (1998).

2.  Any personality disorder now present is not a disability 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in November 1972, the 
veteran's psyche was clinically evaluated as normal.

In November 1973, it was noted that the veteran was to start 
an Antabuse program.

In July 1975, it was noted that the veteran was referred to 
the alcohol rehabilitation center.  

A hospital report shows that the veteran was admitted from 
November 1975 to January 1976 for alcoholism.  

On a separation examination in January 1976, the veteran's 
psyche was clinically evaluated as normal.

On a January 1977 VA examination, the veteran's personality 
was in the normal range.  

By rating action of April 1977, service connection was 
granted for status post medial meniscectomy, right knee with 
an evaluation of 10 percent.  Service connection was also 
granted for scars of the chin and upper lip with an 
evaluation of 0 percent.  Service connection was additionally 
granted for residuals of an injury of the right hand, 
metacarpal "boss" with an evaluation of 0 percent.  

In November 1992, the veteran filed a claim for service 
connection for disabilities to include stress.  

On a VA outpatient record in September 1992 regarding a 
plastic surgery evaluation for the veteran's facial scars, 
"depressed" was noted.

On a VA mental disorders examination in January 1993, it was 
noted that the veteran's medical records were not available 
to be reviewed.  The veteran complained of symptoms upon 
leaving the service including his hair falling out and a 
sleep disorder.  He admitted to excessive drinking of 
alcohol.  The diagnoses included dysthymia, chronic, 
moderately severe and passive aggressive personality 
disorder.

By rating action of April 1993, service connection for a 
psychiatric disability was denied.  The current appeal to the 
Board arises from this denial.

A VA hospital report shows that the veteran was admitted in 
June 1993 for alcohol dependency.  The discharge diagnoses 
included alcohol dependency, rule out major depression, and 
antisocial traits.

A VA mental disorders examination from February 1995 shows 
that the veteran complained of a sad mood, feeling withdrawn, 
anhedonia, hopelessness, helplessness, insomnia, and 
difficulty in maintaining concentration.  The diagnoses 
included alcohol dependence by history, in remission; 
dysthymia; and possible major depression, recurrent.

Associated with the file was a photocopied page from a book, 
which discussed psychiatric disabilities in Vietnam veterans. 

In a July 1995 addendum to the February 1995 VA examination, 
the examiner indicated that after reviewing the claims file 
along with the VA examination dated in January 1995, in his 
clinical experience, the veteran was showing a clinical state 
consistent with the diagnosis of alcohol dependence, 
continuous; possible dysthymic disorder, chronic versus 
alcohol-induced mood disorder (DSM-IV); passive aggressive 
traits; and history of alopecia areata and history of motor 
vehicle accident (1974 and 1985) with facial injuries and 
lower extremity injuries.  Upon review of the claims file, 
the veteran had been drinking alcohol since the age of 16 and 
1/2 with excessive drinking noted at the age of 19 years.  No 
evidence of dysthymic disorder (mood disorder) was noted 
during his active duty years, but he was treated for 
continued alcohol problems, injuries from motor vehicle 
accident in 1974, and hair loss.  Facial disfigurement 
sustaining during active duty years may have contributed to 
his excessive use of alcohol (at times) and mood state 
experienced upon discharge from active duty.   

VA outpatient records were associated with the file and show 
that in March 1986, the veteran was seen for surgery for 
facial scars.  He appeared nervous and very depressed.  There 
was no psychosocial contraindication for plastic surgery.  
The problems included depression secondary to decreased self 
esteem and life circumstances, for example, financial 
problems, unemployment, facial scars, etc.; possible abuse of 
alcohol; and insomnia secondary to problem number one above.

Later in March 1986, it was noted that the veteran reported a 
history of introversion suggesting insecurity that may not 
have arisen exclusively from facial scars secondary to a 
motor vehicle accident.  

In December 1987, the veteran was seen for alcohol abuse 
counseling.  The diagnoses included alcoholism.

In February 1993, the veteran was seen for Antabuse 
treatment.  He described alcohol abuse.

In May 1993, the veteran was seen for treatment for alcohol 
abuse.  He had current stressors regarding his family.

In July 1993 the veteran was seen for anxiety.  The 
impressions included alcohol disorder in remission and 
dysthymic disorder.

Records from July 1993 to September 1993 show the veteran was 
seen in group therapy.

From August 1993 to January 1994, the veteran received 
Antabuse therapy.

On a March 1997 VA mental disorders examination, the veteran 
indicated that he thought that some of his emotional problems 
were related to the accident that occurred while he was in 
the military in 1974 and 1975.  It was a motor vehicle 
accident that caused permanent facial scars and a right knee 
injury for which the veteran was service connected.  
Additionally, the veteran had alopecia before or shortly 
after leaving the military.  These disabilities exacerbated 
the veteran's emotional state.  The veteran complained of 
crying spells and feeling depressed.  The diagnoses included 
that the veteran did fit into the criteria for dysthymia.  It 
did not appear in the last two years that he had a major 
depressive bout or in the past had a clear major depressive 
bout since his drinking was relatively stable until 1993.  

The examiner indicated that a personality disorder could not 
necessarily be commented on as it was difficult to do in a 
one time psychiatric examination, but the diagnosis of 
passive aggressive personality had been tendered in the past.  
To comment on the relationship of the veteran's depressive 
symptoms and alcohol problems to his military service, the 
stressors that often brought about depressive syndromes had 
already occurred prior to the veteran's military service, 
mostly the veteran's experience in jail, as well as alcohol 
dependence which was already a factor prior to him entering 
the service.  The facial scars and pain from injuries and the 
hair loss could have detracted away from the veteran's self 
image and self esteem and could have exacerbated some 
emotional adjustment problems that occurred prior to his 
military service.  However, the current diagnosis of 
dysthymia definitely could not be one hundred percent 
attributed to the injuries and scars that he suffered while 
in the military.  The veteran went back to alcohol use after 
the military and had another motor vehicle accident in 1985 
in which he suffered additional facial scars, so how much 
that had to do with anything today was also an issue.

Received in February 1998 was a referral notation from the 
Peninsula Center for Behavioral Health that indicates that 
the veteran had been referred to three counseling groups.

Associated with the file were records from March 1982 to 
March 1984 from the Vet Center of Reno, Nevada that show that 
the veteran received treatment for alcohol abuse and marriage 
counseling.

In June 1999, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in psychiatry.  In June 
1999, the independent medical expert furnished an opinion as 
follows:

I have reviewed the entire chart of 
appellant as requested in your letter of 
June 4, 1999.  I will respond to your 
questions in order.  

Question One:
Is it as least as likely as not (50/50) 
that the veteran's dysthymic disorder was 
proximately due to or the result of 
service connected facial scars or service 
connected knee disability?

Answer:
Is it not likely (less than 50/50).  The 
DSM-IV in defining dysthymia states that 
it often occurs early in development with 
an insidious onset in childhood or 
adolescence.  The documentation included 
a discharge summary dated 6/2/93 from the 
Richmond, Virginia Veterans Hospital, 
which described a child who seems 
relatively well adjusted until 8th grade, 
when behavior problems start along with 
drinking alcohol and poor grades.  It is 
likely (greater than 50/50) that the 
dysthymia and alcohol abuse both started 
before his service and his service 
connected injuries.


Question Two:
Is it at least as likely as not (50/50) 
that the service connected facial scars 
or knee disability caused an increase in 
severity of the dysthymia disorder?

Answer:
In my opinion, it is more than likely 
(50/50) that the patient's facial scars 
although not disfiguring contributed to 
increased severity of his dysthymia 
symptoms.  The documentation describes 
easily visible scars, which would detract 
from the appellant's physical appearance 
but not disfigure it.  A person with 
dysthymia would be more vulnerable to 
further decreases in self-esteem from 
visible injuries, especially to his face 
or hands.  The scars could easily have 
contributed to worsening of the 
appellant's dysthymia and to his 
difficulty in functioning and performing 
adult roles of worker, husband and 
parent.  Chronic pain from his knee 
disability or inability to perform some 
physical activities could have a similar 
effect on dysthymic symptoms.

Question Three:
Do you agree or disagree with the 
opinions of record regarding the 
relationship of any current psychiatric 
disability and the veteran's service 
connected disabilities?

Answer:
It is my opinion there is a connection 
between the appellant's service connected 
injuries and his current psychiatric 
disability.  However, that connection is 
relatively complex, interactive and 
multifactoral.  The appellant's service 
connected injuries are responsible for 
only a portion of his current psychiatric 
disability.

First, the dysthymia was not caused by 
his military service.  Documentation of 
dysthymic symptomatology was present 
before his enlistment.  In addition, 
dysthymia was not the only psychiatric 
condition that contributed to his present 
psychiatric disability.  Alcohol use was 
present before his military service, and 
clearly progressed to alcohol 
abuse/dependency during his service and 
persisted afterwards.  His decades of 
alcohol abuse/dependency and life 
problems associated with his alcohol use 
also contributed to his current 
disability.

There is minimal scientific data 
available on how the two disorders 
(dysthymia and alcohol abuse/dependency) 
interact.  It is likely that his alcohol 
use confused the clinical presentation of 
dysthymic symptoms while he was in the 
service.  It is quite possible that the 
psychiatric disorder of dysthymia was not 
clearly observable to clinicians while he 
was in the service because of his alcohol 
use.  The dysthymia probably made his 
alcohol abuse/dependency more difficult 
to treat.  The alcohol abuse/dependency 
probably made his dysthymia more severe 
through direct biological effects of 
alcohol on mood, and by exposing the 
appellant to more negative life events, 
such as arrests, incarceration, job 
losses, and relationship problems, which 
would decrease self esteem.  In addition, 
for optimal treatment of the appellant, 
both complete cessation of alcohol use 
and psychiatric treatment with combined 
psychotherapy and antidepressants was 
necessary.  The appellant's continuing 
use of alcohol made the diagnosis of 
dysthymia difficult and complicated his 
psychiatric treatment.

In my opinion, the relevant question is 
how significant was the effect of his 
service connected injuries on the 
dysthymic symptoms and what portion of 
his current disability stem from those 
injuries?  The current severity of the 
appellant's dysthymia is not only related 
to decreased self-esteem from his facial 
scars, physical disability and pain from 
his service connected injuries, but is 
also related to serious adverse life 
events including failures in personal 
relationships with women, legal problems, 
including DWI's, a battery conviction and 
an incarceration, difficulties in 
employment, job losses, difficulty with 
finances and relationship issues with his 
parents.  All of these events have 
contributed to the appellant's current 
level of psychiatric disability.  In 
addition, many of those events were 
directly related to alcohol 
abuse/dependency.  

To summarize, although it is likely that 
his service-connected injuries increased 
the severity of the dysthymia symptoms 
(which were a pre-existing condition 
before his military service,) the degree 
that the injuries contributed to the 
severity of the disorder was relatively 
small.  After carefully reviewing the 
records, it is my opinion that his 
alcohol abuse/dependency and the 
consequences in his life directly related 
to his alcohol abuse/dependency and the 
biological effects of alcohol on mood 
were the dominant contributors to the 
severity of his dysthymia.

In my opinion, the contribution of this 
service connected injuries to his current 
psychiatric disability, is in the range 
of 10% to 20%.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war and a psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that the term "disability" as used in 
38 U.S.C.A. § 1110, refers to impairment of earning capacity, 
and that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  There are medical opinions that relate the 
veteran's dysthymic disorder to his service connected 
disabilities.  The veteran's claim concerning service 
connection is plausible and is therefore well-grounded.  The 
Board is also satisfied that all relevant evidence has been 
properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that an 
independent medical expert opinion has been obtained, and 
that all records that could be developed have been associated 
with the file.

The expert medical opinion provided by an independent 
psychiatrist in this case asserted that the veteran's 
dysthymic disorder was not incurred in service, however, the 
veteran's service connected disabilities including facial 
scars and a knee disability caused an increase in severity of 
the dysthymic disorder.  This opinion is supported by the VA 
outpatient record from March 1986, the opinion noted in the 
July 1995 addendum to the February 1995 VA examination, and 
the opinion noted in the March 1997 VA examination.

In summary, the medical evidence does not support the 
conclusion that it is at least as likely as not that 
dysthymic disorder was incurred in service.  In this regard, 
no examiner has rendered such an opinion.  However, in view 
of the opinions and statement noted above, including the 
independent medical opinion, the Board finds that service 
connection for dysthymic disorder on the basis of aggravation 
of a non-service connected disability by a service connected 
disability is warranted.  While there are diagnoses of a 
personality disorder, such disorders are not diseases within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).


ORDER

To the extent that the dysthymic disorder is being aggravated 
by the service connected disabilities, the appeal for service 
connection for a psychiatric disability, classified as 
dysthymic disorder, is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

